DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Specifically claim 1 requires that the jet pump flow path is opened by the control valve at a first set pressure and above.  Claim 2 then states that the control valve contains other structure that allows for openings of the jet pump flow path below the first set pressure.  These limitations are in contradiction leading to indefiniteness as to what is required by the claims.  Further analysis of the claim and its dependents is not possible due to this indefiniteness.  Please note claim 1 states that the valve is opened at the first pressure and claim 2 states that the valve is limited open at the second pressure.  Broadest reasonable interpretation of open is when the valve is not closed.  If the claims would like to define fully open and less than fully open by defining the travel of the valve or a percentage opening that the valve can give that is an acceptable amendment.  Currently the claims are interpreted as the valve is either open or closed and a limited opening is still opened.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schultz (U.S. Pat. No. 6,068,022).
Regarding claim 1, Schultz discloses a valve system of a vehicle fuel pump, the valve system comprising: 
a reservoir cup (18) disposed within a fuel tank (10) storing fuel in the reservoir cup (shown in fig. 1); 
a fuel pump (see figure 1 below) configured to pump fuel from the reservoir cup to an engine (22 is the conduit to the engine 52) while supplying fuel to a jet pump (26) through a first discharge port of the fuel pump (see figure 1 below); 
the jet pump configured to charge the reservoir cup with fuel by drawing fuel from the fuel tank by using a pressure of fuel supplied by the fuel pump (shown in fig. 3); and 
a jet pump control valve (24) disposed on the first discharge port and configured to control a flow of fuel discharged from the fuel pump to the jet pump (col. 2, lines 1-10), wherein, 
when the engine is on and a pressure of fuel discharged from the fuel pump to the engine is increased to reach a first set pressure, the jet pump control valve opens a jet pump flow path connecting the jet pump and the first discharge port of the fuel pump, and wherein, when the engine is off and the pressure of fuel discharged from the fuel pump to the jet pump is reduced to reach a second set pressure determined to be smaller than the first set pressure, the jet pump control valve closes the jet pump flow path (col. 2, lines 1-9 since the area that the fuel can act on the plunger 34 in the closed position is less than the area in the open position and the spring force does not change then the closing pressure would be less than the opening pressure in the valve disclosed in col. 2, lines 55-65).

    PNG
    media_image1.png
    512
    566
    media_image1.png
    Greyscale

Figure 1 Taken from Fig. 1 of the Schultz reference

Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive.
Applicant argues on page 7 that the discharge port of Schultz is located at the pressure relief valve and not the fuel pump.  The claims have been amended so define the discharge port be at the fuel pump and the rejection has been amended to address this.  When the pressure valve opens it creates a fluid connection between the discharge port and the nozzle, 26.  This is also true of creating a connection to the annotated ‘A’ proposed in the arguments submitted by applicant on 5/23/22.
Applicant argues on page 7 that the nozzle is always receiving fuel “irrespective of operation of the pressure relief valve”.  As cited Schutlz in col. 2, lines 2-4: “When the fuel supplied by the fuel pump 18 is below the opening pressure of the pressure relief valve 24, the pressure relief valve 24 remains closed, and fuel is not passed by the pressure relief valve 24 to the nozzle 26. When the fuel pressure supplied to the valve 24 exceeds the opening pressure of the valve 24, the valve 24 opens and fuel under pressure is passed from the fuel pump 18 to the nozzle 26 via the valve 24” (underline added).  This clearly states that the nozzle receives fuel when the valve is opened and does not receive fuel when the valve is closed.  So the nozzle receives fuel in accordance with the operation of the valve as required by the claims.
Applicant argues on pages 6 and 8 for how the valve is maintained closed until the first pressure is reached yet states that the 112 issue for claim 2 is overcome.  Claim 2 requires that the valve not be maintained closed until the first pressure even though claim 1 requires this.  Is this supposed to be describing (looking at fig. 5 of applicants drawings) that 266a will move from being in contact with the bottom of 224 (where the line is pointing) to being in contact with the top of 224 (as depicted in fig. 5)?  That would move the valve in an opening direction but not “open” the valve.  If so please explain since 240 seems to be sitting on its valve seat and would not allow for 266a to contact 224.  An interview may be helpful to move this prosecution forward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747